Exhibit 10(i) EXECUTION VERSION AMENDMENT AND RESTATEMENT AGREEMENT DATED JULY 2014 BETWEEN WESTERN POWER DISTRIBUTION (EAST MIDLANDS) PLC as the Company THE MANDATED LEAD ARRANGERS THE BOOKRUNNER THE ISSUING BANK THE LEAD ARRANGER THE LENDERS and THE FACILITY AGENT RELATING TO A MULTICURRENCY REVOLVING FACILITIES AGREEMENT ORIGINALLY DATED 4 APRIL 2011 Allen & Overy LLP CONTENTS Clause Page 1. Interpretation 1 2. Representations 2 3. Restatement 3 4. Commitments 3 5. Issuing Bank and Arrangers 3 6. Fees 3 7. Confirmations 3 8. Miscellaneous 3 9. Governing Law 4 Schedules 1. Effective Date Lenders 5 2. Conditions Precedent to the Effective Date 6 3. Amended and Restated Revolving Facility Agreement 7 Signatories THIS AGREEMENT is dated July 2014 and made BETWEEN: WESTERN POWER DISTRIBUTION (EAST MIDLANDS) PLC (registered number 02366923) (the Company); THE MANDATED LEAD ARRANGERS (as defined in the Original Revolving Facility Agreement); THE BOOKRUNNER (as defined in the Original Revolving Facility Agreement); THE ISSUING BANK (as defined in the Original Revolving Facility Agreement); THE LEAD ARRANGER (as defined in the Original Revolving Facility Agreement); THE LENDERS (as defined in the Original Revolving Facility Agreement); and BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED as facility agent (the Facility Agent). IT IS AGREED as follows: 1.
